Exhibit 10.2

 

TAILORED BRANDS, INC.

DEFERRED COMPENSATION PLAN

 

AWARD AGREEMENT

 

Tailored Brands, Inc., a Texas corporation (the “Company”), hereby grants to the
undersigned employee of the Company (the “Participant”) the following deferred
compensation contributions (“Awards”) to the Participant’s Accounts pursuant to
the terms and conditions of the Tailored Brands, Inc. Deferred Compensation Plan
(the “Plan”) and this Award Agreement (this “Award Agreement”).

 

1.  Name of Participant:                [ · ]                    2.  Award
Dates:

      [ · ]      , 20[ · ] (the “First Award Date”)

 

      [ · ]      , 20[ · ] (the “Second Award Date”)

 

      [ · ]      , 20[ · ] (the “Third Award Date”)

    3.  Amount of Awards
Granted:

$      [ · ]       (“First Award”)

 

$      [ · ]       (“Second Award”)

 

$      [ · ]       (“Third Award”)

    4.  Vesting:

Except as otherwise provided in this Award Agreement, the First Award and the
applicable Earnings or Losses will vest only if and to the extent that the
Participant is employed by the Company or an Affiliate on       [ · ]      ,
20[ · ] (the “First Vesting Date”)

 

Except as otherwise provided in this Award Agreement, the Second Award and the
applicable Earnings or Losses will vest only if and to the extent that the
Participant is employed by the Company or an Affiliate on       [ · ]      ,
20[ · ] (the “Second Vesting Date”)

 

Except as otherwise provided in this Award Agreement, the Third Award and the
applicable Earnings or Losses will vest only if and to the extent that the
Participant is employed by the Company or an Affiliate on       [ · ]      ,
20[ · ] (the “Third Vesting Date”)

   
5.  Death or Disability: Notwithstanding the provisions of Section 4 of this
Award Agreement, if the Participant’s employment with the Company or any
Affiliate terminates by reason of the Participant’s death or Total and Permanent
Disability before an applicable Vesting Date, then one-hundred percent (100%) of
each of the Participant’s then Account balances will vest on the date of the
Participant’s death or Total and Permanent Disability.  Any Award not yet
credited to the Participant’s Account prior to the Participant’s death or Total
and Permanent Disability will be forfeited on the date of the Participant’s
death or Total and Permanent Disability.  

 



 

 



6.  Termination Without
 Cause or for Good
 Reason: Notwithstanding the provisions of Section 4 of this Award Agreement,
if, before an applicable Vesting Date, the Participant’s employment is
terminated (a) by the Company other than as a result of the occurrence of an
event of Termination for Cause; or (b) by the Participant after the occurrence
of an event of Termination for Good Reason, then one hundred percent (100%) of
each of the Participant’s then Account balances will vest on the date of the
Participant’s Termination.  Any Award not yet credited to the Participant’s
Account prior to the Participant’s Termination pursuant to this Section 6 will
be forfeited on the date of the Participant’s Termination.     7.  Change in
Control: Notwithstanding the provisions of Section 4 of this Award Agreement, in
the event that a Change in Control occurs before an applicable Vesting Date,
then one-hundred percent (100%) of each of the Participant’s Accounts will vest
on the earlier of (a) the applicable Vesting Date; or (b) the date on which the
Participant’s employment is terminated by the Company other than as a result of
the occurrence of an event of Termination for Cause (as defined in the Change in
Control Plan) or by the Participant after the occurrence of an event of
Termination for Good Reason (as defined in the Change in Control Plan).  Any
Award not yet credited to the Participant’s Account prior to the Participant’s
Termination pursuant to this Section 7 will be forfeited on the date of the
Participant’s Termination.     8.  Payment: As soon as administratively possible
following the time that each of the First, Second and Third Awards vest pursuant
to Section 4 or, if applicable, all or any portion of the Participant’s Account
vests under either Section 5, Section 6 or Section 7 of this Award Agreement,
the Participant (or, in the event of the Participant’s death, the Participant’s
Beneficiary) will receive a single lump sum cash payment equal to the then
vested amount of the Participant’s Account.  Any payment made under this Award
Agreement is intended to be exempt from Code Section 409A under the exemption
for short term deferrals. Accordingly, notwithstanding any provision contained
herein, any payment of all or a portion of the Participant’s Account hereunder
will be made no later than the 15th day of the third month following the end of
the fiscal year of the Company (or if later the calendar year) in which the
applicable portion of the Account vests.  

 

2

 

 



9.  Effect of Plan: The Awards are subject in all cases to the terms and
conditions set forth in the Plan, which are incorporated into and made a part of
this Award Agreement.  In the event of a conflict between the terms of the Plan
and the terms of this Award Agreement, the terms of the Plan will govern.  All
capitalized terms that are used in this Award Agreement but are not defined in
this Award Agreement shall have the meanings ascribed to such terms in the Plan.
    10.  Acknowledgment: By receipt of this Award Agreement, the Participant
acknowledges and agrees that the Awards are subject to all of the terms and
conditions of the Plan and this Award Agreement.     11.  Effect on Other
  Agreements: The parties acknowledge and agree that, with the exception of an
employment agreement, if applicable to the Participant, the provisions of this
Award Agreement and, if applicable, the Change in Control Plan, shall supersede
any and all other agreements and rights that the Participant has under any
agreements or arrangements between the Participant and the Company, whether in
writing or otherwise, with respect to the matters set forth herein.  

 

3

